Dismissed and Memorandum Opinion filed May 31, 2007







Dismissed
and Memorandum Opinion filed May 31, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00212-CV
____________
 
ED HATRICK and ARMANDO GONZALEZ,
Appellants
 
V.
 
HOUSTON POLICE OFFICERS UNION and
THE CITY OF HOUSTON, Appellees
 

 
On Appeal from the 190th District Court
Harris County, Texas
Trial Court Cause No. 2005-25681
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed February 7, 2007.  On May 24, 2007, appellants
filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.       
PER
CURIAM
Judgment rendered and Memorandum Opinion filed May 31,
2007.
Panel consists of Justices Yates, Edelman, and Seymore.